PER CURIAM.
The appellant was tried and found guilty - by a jury of the .crime of robbery. He was' adjudged guilty and sentenced to the State Prison for ten years, whereupon, this appeal was taken. The only point presented by the appellant questions the sufficiency of the evidence as to his identification.
The test to be applied has been fully set forth in McNeil v. State, 104 Fla. 360, 139 So. 791, 792:
“ * * * this court will as a rule not reverse a judgment based upon a verdict returned by the jury and approved by the trial judge, when there is substantial evidence to support the verdict rendered * * *
The record before us reveals a positive identification by a witness for the State of the appellant as one of the participants in the crime. The evidence is competent and substantial.
Affirmed.